 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                      ***
 9    RENARD T. POLK,                                          Case No. 3:08-cv-00134-LRH-VPC

10                                          Petitioner,        ORDER
11            v.

12    SCOTT KAVCOS, et al.,

13                                       Respondents.
14

15          Despite the Court’s clear instructions in previous orders (ECF Nos. 44, 48, 52), petitioner
16   Renard T. Polk continues to file documents in this closed case. (ECF No. 53, 57, 58). The Court
17   will deny the two pending motions as moot. Polk has been warned several times to cease filing
18   documents in this case, and he has repeatedly ignored those warnings. Petitioner has run out of
19   warnings.
20          IT IS THEREFORE ORDERED that petitioner’s two pending motions (ECF Nos. 53, 57)
21   are DENIED AS MOOT.
22          IT IS FURTHER ORDERED that the Clerk of Court shall designate petitioner a restricted
23   filer on the docket sheet for this action and shall return to petitioner any further papers submitted
24   by petitioner for filing in this action, other than a notice of appeal from this order.
25          IT IS FURTHER ORDERED that this matter is referred to the Warden of Ely State Prison
26   for consideration of possible institutional disciplinary sanctions and/or loss of sentencing credits
27   under Nevada law (N.R.S. 209.451) based on the repeated filing of frivolous documents in a closed
28   judicial proceeding.
                                                          1
 1   IT IS FURTHER ORDERED that the Clerk of Court shall SEND a copy of this order to:

 2                       Mr. William Gittere, Warden
 3                       P.O. Box 1989
                         4569 North State Rt.
 4                       Ely, Nevada 89301

 5   IT IS SO ORDERED.

 6   DATED this 7th day of March, 2019.

 7

 8                                            LARRY R. HICKS
                                              UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
